
	
		I
		111th CONGRESS
		2d Session
		H. R. 5763
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2010
			Mr. Polis of Colorado
			 (for himself and Ms. Linda T. Sánchez of
			 California) introduced the following bill; which was referred to
			 the Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  for 2 years the residential energy credit and the investment tax credit with
		  respect to solar property with a nameplate capacity of less than 20
		  kilowatts.
	
	
		1.Short titleThis Act may be cited as the
			 Solar Expansion of Distributed Generation Exponentially
			 Act or the Solar EDGE
			 Act.
		2.Two-year increase
			 for certain solar property expenditures
			(a)In
			 generalSubsection (e) of
			 section 25D of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following new paragraph:
				
					(9)Two-year
				increase for certain solar property expendituresIn the case of qualified solar electric
				property expenditures for taxable years beginning during 2010 or 2011 with
				respect to property which has a nameplate capacity of less than 20 kilowatts
				(or thermal energy equivalent), subsection (a)(1) shall be applied by
				substituting 50 percent for 30 percent.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			3.Two-year increase
			 for certain solar property
			(a)In
			 generalSubsection (c) of
			 section 48 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(5)Two-year
				increase for certain solar propertyIn the case of property which—
						(A)uses solar energy
				to generate electricity, to heat water, or to heat or cool a structure,
						(B)is placed in
				service during 2010 or 2011, and
						(C)has a nameplate
				capacity of less than 20 kilowatts (or thermal energy equivalent),
						the energy
				percentage shall be 50
				percent..
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2009.
			
